On this appeal by defendant from a judgment of the County Court, Suffolk County, rendered September 11, 1972, convicting him of criminal possession óf a forged instrument in the second degree, upon a jury verdict, and sentencing him to an indeterminate prison term not to exceed seven years, this court on October 23, 1973 (1) remitted, the case to the County Court for a hearing and determination on the issue of whether prior to the trial an undisclosed promise of leniency was extended to a "key prosecution witness who had been indicted with defendant and (2) ordered the appeal held in abeyance ¡in the interim (People V. Bandolph., 42 A D 2d 986). By letter of the office of the District Attorney of Suffolk County, dated January 22, 1974, this court has been (1) informed that an investigation has revealed that promises of leniency in fact had been extended to said witness and that, due to an oversight, such information was not conveyed to the Assistant District Attorney who was conducting the trial and (2) requested, under the circumstances, to reverse the judgment and order a new trial, thus obviating the hearing. Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial granted. We agree that the judgment must now be reversed and a new trial ordered. Gulotta, P. J., Martuscello, Brennan, Benjamin and Munder, JJ., .concur.